BARRETT, J.
I concur in the result. In my judgment, the plaintiff should have been nonsuited as to both causes of action. As to Mr. Talcott’s own goods, I agree with the views expressed by the presiding justice. As to Cullom’s baggage, I agree with Mr. Justice O’BRIEN that the claim still exists in Cullom, and was not transferred to the plaintiff by an assignment of a claim against another corporation. But I deem it unnecessary to pass upon the remaining question discussed by Mr. Justice O’BRIEN, for the reason that the facts proved are insufficient to raise the question. There was no evidence that any coupon ticket was issued to Cullom by the defendant’s predecessor. Cullom asked for a through ticket, and paid for it. Upon the trial the defendant’s counsel produced a coupon ticket, and asked Cullom whether the ticket which he received was in that form. At first Cullom said that the ticket he received was similar to that shown him, and that he thought his ticket was in that particular form. But subsequently he said he did not remember the form of his ticket, nor whether it was the same kind of ticket as that exhibited to him by counsel; that, after the accident, he read his ticket, and that he did not think there was anything on it with regard to the Wabash Company acting as agent for other companies. Finally he was asked this question and gave this answer: “Question. This ticket which you had, was it of the form D. X. 325? Can you say now, after consideration, whether it was of this form of ticket of which this is a copy? Answer. I cannot tell. I don’t know.” The form of ticket sc produced by defendant’s counsel upon the trial was not offered in evidence, but was merely marked for identification, and the limitation of *324liability claimed by the defendant was therefore unproved. Thus the defendant’s general liability, resulting from the sale of a through ticket, was the true measure of' responsibility flowing from the facts. That general liability was not limited by any special contract actually proved, and, consequently, the rule stated by the presiding justice properly governs.